141 F.3d 1177
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Domingo MATIAS, Petitioner,v.Immigration and Naturalization Service, Respondent.
No. 97-70918.INS No. Agv-xlm-nxx.
United States Court of Appeals,Ninth Circuit.
.Submitted Mar. 10, 1998**.Decided Mar. 19, 1998.

On Petition for Review of an Order of the Board of Immigration Appeals.
Before FLETCHER, BEEZER, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Domingo Matias, a native and citizen of Guatemala, petitions pro se for review of the Board of Immigration Appeals' (BIA) dismissal of his appeal from the immigration judge's (IJ) denial of his applications for asylum and withholding of deportation under 8 U.S.C. §§ 1158(a) and 1253(h).  He contends that he established past persecution and a well-founded fear of future persecution by anti-government guerrillas on account of his progovernment opinion and his membership in the Christian Democratic Party.  We deny the petition for review.


3
To establish eligibility for asylum, an applicant must show that he is unwilling to return to his country of origin because of persecution or a well-founded fear of persecution on account of political opinion or other listed grounds.  See 8 U.S.C. § 1101(a)(42)(A).


4
In his application for asylum, Matias stated that the authorities persecuted him because they thought he was a guerrilla.  At his asylum hearing, however, he testified that it was the guerrillas who persecuted him.  The IJ found that this testimony was not credible, and Matias did not present any other corroborating evidence.  Substantial evidence supports this credibility determination, see de Leon Barrios v. INS, 116 F.3d 391, 393 (9th Cir.1997), and the BIA's and IJ's resulting conclusion that Matias failed to establish eligibility for asylum, see Sangha v. INS, 103 F.3d 1482, 1487 (9th Cir.1997).  Accordingly, we deny the petition for review.


5
PETITION FOR REVIEW DENIED.



**
 The panel unanimously finds this case suitable for decision with out oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3